EXAMINER'S AMENDMENT
Claims 25-33 are rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Longo on 8/2/2022. The application has been amended as follows: 
In claim 16, line 14, delete “and”.
In claim 16, line 19, add “, and wherein the coupling element is connected to both the first sealed container and the second sealed container by welds, or by a snap-fit connection, or by a threaded connection” between “element” and “.”
Cancel claims 20, 21 and 22.
In claim 25, line 3, replace “a cartridge” with “the cartridge”.
In claim 27, line 2, replace “a cartridge” with “the cartridge”.
In claim 30, line 3, replace “a cartridge” with “the cartridge”.
In claim 33, line 1, replace “cartridge” with “the cartridge according to claim 16”.
In claim 33, line 3, replace “a first sealed container” with “the first sealed container”.
In claim 33, line 3, replace “a nicotine source” with “the nicotine source”.
In claim 33, line 3, replace “a first carrier” with “the first carrier”.
In claim 33, line 5, replace “a second sealed container” with “the second sealed container”.
In claim 33, line 5, replace “an acid source” with “the acid source”.
In claim 33, line 6, replace “a coupling element” with “the coupling element”.
In claim 33, line 11, replace “a substantially rigid connection” with “the substantially rigid connection”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 and 20-23 are cancelled. Claims 16 and 22 are amended. Claims 25-33 are rejoined. Claim 34 is newly added. Claims 16-19 and 24-34 are presently examined and allowed.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 3/29/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 3/29/2022 are overcome.

Applicant’s arguments regarding the rejections for nonstatutory double patenting have been fully considered and are persuasive. The rejections of 3/29/2022 are overcome.

Election/Restrictions
Claims 16-19, 24 and 34 are allowable. Claims 25-33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 1/1/2021, is hereby withdrawn and claims 25-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The use of the term Barex (page 7, line 25), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Applicant’s special definitions of “directly connected” (page 2, lines 27-30) and “substantially rigid connection” (page 2, lines 31-37) have been noted and will be used throughout this Office action.

Allowable Subject Matter
Claims 16-19 and 24-34 are allowed. The following is an examiner’s statement of reasons for allowance:
Rose (US 2012/0255567) teaches a device for enhancing nicotine concentrations in a gaseous carrier (abstract) having a first housing (figure 11A, reference numeral 910) and a second housing that is slidable within the first housing ([0422], figure 11A, reference numeral 920). The second housing contains a delivery enhancing compound source (figure 11C, reference numeral 960) and a nicotine source (figure 11C, reference numeral 970) connected by a conduit that allows air to pass between them ([0422], figure 11b, reference numeral 1020). However, while it may be obvious to make the conduit integral with or detachable from the sources, Rose does not teach or suggest the conduit joined with a specific connection. 
Zuber (WO 2015/040180) teaches an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12). The compartments must be located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing since they would otherwise be displaced during use when a user attempted to pierce them using the piercing element of the aerosol generating device (page 16, lines 31-36, page 17, lines 1-2). The two cartridges and the housing of Zuber appear to be the same as the cartridge formed by connecting these components into a position equivalent to the claimed second position. The first compartment comprises a porous sorption element with 10 mg of nicotine sorbed thereon (page 17, lines 15-23). The volatile delivery enhancing compound is an acid (page 1, lines 24-28). However, Zuber does not teach or suggest connecting the compartments by welded, snap, or threaded connection, and indeed such a connection would destroy the principle of operation of the device since the piercing element would be unable to function if the compartments could not move. 
Horian (US 8,813,759) teaches a hermetically sealed nicotine inhaler (abstract) having a watertight tube portions that are joined by sonic welding to form a seal (column 5, lines 24-30). However, it would not have been obvious to one of ordinary skill in the art to combine the compartments of Zuber directly to each other with the weld of Horian since such a connection would destroy the principle of operation of the device since the piercing element would be unable to function if the compartments could not move. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715